Case 1:19-cv-00741-CFC Document 12 Filed 09/18/19 Page 1 of 2 PagelD #: 75

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

OSI PHARMACEUTICALS, LLC
and GENENTECH, INC.,

Plaintiffs,
Vv. C.A. No. 19-741 (CFC)
ZYDUS PHARMACEUTICALS (USA) INC.,

Defendant.

Nem Ne Neem Nee Nee Nema Nene Nee Nee See Se”

 

STIPULATED CONSENT ORDER OF DISMISSAL

Upon the joint application of Plaintiffs OSI Pharmaceuticals, LLC and Genentech, Inc.
and Defendant Zydus Pharmaceuticals (USA) Inc. for a Consent Order of Dismissal without
prejudice, the Parties having consented thereto:

IT IS this As? Pray of September 2019,
ORDERED, ADJUDGED AND DECREED as follows:

1. The Complaint is dismissed, without prejudice;

2. Each Party shall bear its own costs and attorneys’ fees.

We consent to the form and entry of the foregoing Consent Order and Dismissal.
Case 1:19-cv-00741-CFC Document 12 Filed 09/18/19 Page 2 of 2 PagelD #: 76

Morris, NICHOLS, ARSHT & TUNNELL LLP

/s/ Derek J. Fahnestock,

PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.

/s/ David A. Bilson

 

Jack B. Blumenfeld (#1014)
Derek J. Fahnestock (#4705)
1201 North Market Street
P.O. Box 1347

Wilmington, DE 19899-1347
(302) 658-9200
jblumenfeld@mnat.com
dfahnestock@mnat.com

Attorneys for Plaintiffs OSI Pharmaceuticals,

LIC and Genentech, Inc.
OF COUNSEL:

Amy K. Wigmore

Amanda L. Major

WILMER CUTLER PICKERING HALE
AND DorR LLP

1875 Pennsylvania Ave, NW

Washington, DC 20006

(202) 663-6000

Emily Whelan

Kevin Yurkerwich

WILMER CUTLER PICKERING HALE
AND DorRR LLP

60 State Street

Boston, MA 02109

(617) 526-5000

Dated: September ld. 2019

John C. Phillips, Jr. (#110)

David A. Bilson (#4986)

PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
1200 North Broom Street

Wilmington, DE 19806-4204

(302) 655-4200

jcp@pgmhlaw.com

dab@pgmhlaw.com

Attorneys for Defendant Zydus Pharmaceuticals
(USA) Inc.

OF COUNSEL:

Michael J. Gaertner

James T. Peterka

LOCKE LorD LLP

111 S. Wacker Dr.
Chicago, IL 60606
mgaertner@lockelord.com
jpeterka@lockelord.com

SO ORDERED:

Lh States A Judge a

 
